DETAILED ACTION
Response to Amendment
The Amendment filed on November 18, 2020 has been entered. Claims 3-18, 21, and 22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection and the prior art rejections based on Shelton previously set forth in the Non-Final Office Action mailed on August 18, 2020. Applicant’s arguments with respect to the prior art rejections based on Shelton2 and Shelton3 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by the embodiment of Shelton, IV et al. (US 2013/0256374) shown in Figure 492, hereinafter Shelton2.
Regarding claim 21, Shelton2 discloses a compressible adjunct (60320 in Figure 492) for use with a surgical instrument (such as 10 in Figure 1) including a staple cartridge (such as 30000 in Figure 485), wherein the compressible adjunct (60320) comprises:
a first biocompatible layer (60122a in Figure 492) comprising a first outer surface (bottom horizontal surface of 60122a in Figure 492);

a plurality of discrete supporting pillars (the two portions of 60324 shown circled in an annotated version of Figure 492 of Shelton2, hereinafter Figure 492x, below; note that the first and second supporting pillars shown circled in Figure 492x below can be interpreted as being discrete because they have different shapes, concavities, slopes, orientations, and/or positions) cooperating to maintain a space defined by the discrete supporting pillars between the first outer surface (bottom horizontal surface of 60122a in Figure 492) of the first biocompatible layer (60122a) and the second outer surface (top horizontal surface of 60122b in Figure 492) of the second biocompatible layer (60122b) (apparent from Figure 492x below), wherein the plurality of discrete supporting pillars (the two portions of 60324 shown circled in Figure 492x) comprises:
  a first supporting pillar (shown circled in 492x below), comprising:
    a first end portion (top end portion) directly attached to the first biocompatible layer (60122a) at the first outer surface (bottom horizontal surface of 60122a in Figure 492) (apparent from Figure 492x below);
    a second end portion (bottom end portion) directly attached to the second biocompatible layer (60122b) at the second outer surface (top horizontal surface of 60122b in Figure 492) (apparent from Figure 492x below); and
    a first body portion (middle portion) extending from the first end portion (top end portion) to the second end portion (bottom end portion) (apparent from Figure 492x below); and
  a second supporting pillar (shown circled in 492x below), comprising:
    a third end portion (top end portion) directly attached to the first biocompatible layer (60122a) at the first outer surface (bottom horizontal surface of 60122a in Figure 492) (apparent from Figure 492x below);
    a fourth end portion (bottom end portion) directly attached to the second biocompatible layer (60122b) at the second outer surface (top horizontal surface of 60122b in Figure 492) (apparent from Figure 492x below); and


    PNG
    media_image1.png
    734
    1460
    media_image1.png
    Greyscale

Figure 492x: an annotated version of Figure 492 of Shelton
Regarding claim 22, Shelton2 discloses a compressible adjunct (60320 in Figure 492) for use with a surgical instrument (such as 10 in Figure 1) including a staple cartridge (such as 30000 in Figure 485), wherein the compressible adjunct (60320) comprises:
a first biocompatible layer (60122a in Figure 492);

a plurality of discrete supporting pillars (the two portions of 60324 shown circled in Figure 492x above; note that the first and second supporting pillars shown circled in Figure 492x above can be interpreted as being discrete because they have different shapes, concavities, slopes, orientations, and/or positions) extending between the first biocompatible layer (60122a) and the second biocompatible layer (60122b) in a space defined and maintained outside the first biocompatible layer (60122a) and the second biocompatible layer (60122b) by the plurality of discrete supporting pillars (apparent from Figure 492x above), wherein the plurality of discrete supporting pillars (shown circled in Figure 492x above) comprises:
a first supporting pillar (shown circled in 492x above); and
a second supporting pillar (shown circled in 492x above) crossing the first supporting pillar (at least at the “point of intersection” shown in Figure 492x above) in the space defined and maintained outside the first biocompatible layer (60122a) and the second biocompatible layer (60122b) by the plurality of discrete supporting pillars (apparent from Figure 492x above), wherein each of the first and second supporting pillars (shown circled in 492x above) comprises:
a first end portion (top end portion) directly attached to the first biocompatible layer (60122a) (apparent from Figure 492x above); and
a second end portion (bottom end portion) directly attached to the second biocompatible layer (60122b) (apparent from Figure 492x above).

Claims 3, 7, 10, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by the embodiment of Shelton, IV et al. (US 2013/0256374) shown in Figure 90, hereinafter Shelton3.
Regarding claim 7, Shelton3 discloses a compressible adjunct (4710 in Figure 90) for use with a surgical instrument (10 in Figure 1) including a staple cartridge (4700), wherein the compressible adjunct (4710) comprises:
a first biocompatible layer (4711 at the bottom of Figure 90);

a plurality of discrete supporting pillars (two of the plurality of supporting pillars are shown boxed and labeled “first supporting pillar” and “second supporting pillar” in an annotated version of Figure 90 of Shelton, hereinafter Figure 90y, below; note that the first and second supporting pillars shown circled in Figure 90y below can be interpreted as being discrete because they have different shapes, orientations, slopes, concavities, and/or positions) extending between the first biocompatible layer (4711 at the bottom of Figure 90) and the second biocompatible layer (4711 at the top of Figure 90) (apparent from Figure 90y below) in a space defined and maintained outside the first biocompatible layer (4711 at the bottom of Figure 90) and the second biocompatible layer (4711 at the top of Figure 90) by the plurality of discrete supporting pillars (apparent from Figure 90y below), wherein the plurality of discrete supporting pillars comprises:
a first supporting pillar (shown boxed in Figure 90y below); and
a second supporting pillar (shown boxed in Figure 90y below) crossing the first supporting pillar (at least at the “points of intersection” shown in Figure 90y below) in the space defined and maintained outside the first biocompatible layer (4711 at the bottom of Figure 90) and the second biocompatible layer (4711 at the top of Figure 90) by the plurality of discrete supporting pillars (apparent from Figure 90y below), wherein the first supporting pillar (shown boxed in Figure 90y below) is discrete from the second supporting pillar (shown boxed in Figure 90y below) (because they have different shapes, orientations, slopes, concavities, and/or positions), and wherein each of the first and second supporting pillars (shown boxed in Figure 90y below) comprises:
a first end portion (shown circled in Figure 90y below) directly attached to the first biocompatible layer (4711 at the bottom of Figure 90) (apparent from Figure 90y below); and
a second end portion (shown circled in Figure 90y below) directly attached to the second biocompatible layer (4711 at the top of Figure 90) (apparent from Figure 90y below).

    PNG
    media_image2.png
    918
    965
    media_image2.png
    Greyscale

Figure 90y: a second annotated version of Figure 90 of Shelton
Regarding claim 3, Shelton3 discloses that the first end portion (shown circled in Figure 90y above) and the second end portion (shown circled in Figure 90y above) define a transverse axis (shown in Figure 90y above) intersecting the first biocompatible layer (4711 at the bottom of Figure 90) and the second biocompatible layer (4711 at the top of Figure 90) (apparent from Figure 90y above).
Regarding claim 10, Shelton3 discloses that at least one of the first biocompatible layer (4711 at the bottom of Figure 90) and the second biocompatible layer (4711 at the top of Figure 90) comprises a film (apparent from Figure 90, Paragraph 0745).
Regarding claim 21, Shelton3 discloses a compressible adjunct (4710 in Figure 90) for use with a surgical instrument (10 in Figure 1) including a staple cartridge (4700), wherein the compressible adjunct (4710) comprises:
a first biocompatible layer (4711 at the top of Figure 90) comprising a first outer surface (bottom horizontal surface of 4711 at the top of Figure 90);
a second biocompatible layer (4711 at the bottom of Figure 90) spaced apart from the first biocompatible layer (4711 at the top of Figure 90) (apparent from Figure 90), wherein the second biocompatible layer (4711 at the bottom of Figure 90) comprises a second outer surface (top horizontal surface of 4711 at the bottom of Figure 90); and
a plurality of discrete supporting pillars (two of the plurality of supporting pillars are shown boxed and labeled “first supporting pillar” and “second supporting pillar” in Figure 90y above; note that the first and second supporting pillars shown boxed in Figure 90y above can be interpreted as being discrete because they have different shapes, orientations, slopes, concavities, and/or positions) cooperating to maintain a space defined by the discrete supporting pillars between the first outer surface (bottom horizontal surface of 4711 at the top of Figure 90) of the first biocompatible layer (4711 at the top of Figure 90) and the second outer surface (top horizontal surface of 4711 at the bottom of Figure 90) of the second biocompatible layer (4711 at the bottom of Figure 90) (apparent from Figure 90y above), wherein the plurality of discrete supporting pillars (shown boxed in Figure 90y above) comprises:
  a first supporting pillar (shown boxed in Figure 90y above), comprising:
    a first end portion (top end portion) directly attached to the first biocompatible layer (4711 at the top of Figure 90) at the first outer surface (bottom horizontal surface of 4711 at the top of Figure 90) (apparent from Figure 90y above);
    a second end portion (bottom end portion) directly attached to the second biocompatible layer (4711 at the bottom of Figure 90) at the second outer surface (top horizontal surface of 4711 at the bottom of Figure 90) (apparent from Figure 90y above); and

  a second supporting pillar (shown boxed in 90y above), comprising:
    a third end portion (top end portion) directly attached to the first biocompatible layer (4711 at the top of Figure 90) at the first outer surface (bottom horizontal surface of 4711 at the top of Figure 90) (apparent from Figure 90y above);
    a fourth end portion (bottom end portion) directly attached to the second biocompatible layer (4711 at the bottom of Figure 90) at the second outer surface (top horizontal surface of 4711 at the bottom of Figure 90) (apparent from Figure 90y above); and
    a second body portion (middle portion) extending from the third end portion (top end portion) to the fourth end portion (bottom end portion) (apparent from Figure 90y above), wherein the first end portion (top end portion of the first supporting pillar) and the third end portion (top end portion of the second supporting pillar) define an end node (shown circled in Figure 90y above) at the first outer surface (bottom horizontal surface of 4711 at the top of Figure 90) (apparent from Figure 90y above), and wherein the second supporting pillar (shown boxed in Figure 90y above) crosses the first supporting pillar (at least at the “points of intersection” shown in Figure 90y above) in the space defined between the first biocompatible layer (4711 at the top of Figure 90) and the second biocompatible layer (4711 at the bottom of Figure 90) (apparent from Figure 90y above).
Regarding claim 22, Shelton3 discloses a compressible adjunct (4710 in Figure 90) for use with a surgical instrument (10 in Figure 1) including a staple cartridge (4700), wherein the compressible adjunct (4710) comprises:
a first biocompatible layer (4711 at the top of Figure 90);
a second biocompatible layer (4711 at the bottom of Figure 90) spaced apart from the first biocompatible layer (4711 at the top of Figure 90) (apparent from Figure 90); and
a plurality of discrete supporting pillars (two of the plurality of supporting pillars are shown boxed and labeled “first supporting pillar” and “second supporting pillar” in Figure 90y above; note that the first and second supporting pillars shown boxed in Figure 90y above can be interpreted as being discrete because they have different shapes, orientations, slopes, concavities, and/or positions) extending 
a first supporting pillar (shown boxed in 90y above); and
a second supporting pillar (shown boxed in 90y above) crossing the first supporting pillar (at least at the “points of intersection” shown in Figure 90y above) in the space defined and maintained outside the first biocompatible layer (4711 at the top of Figure 90) and the second biocompatible layer (4711 at the bottom of Figure 90) by the plurality of discrete supporting pillars (apparent from Figure 90y above), wherein each of the first and second supporting pillars (shown boxed in 90y above) comprises:
a first end portion (top end portion) directly attached to the first biocompatible layer (4711 at the top of Figure 90) (apparent from Figure 90y above); and
a second end portion (bottom end portion) directly attached to the second biocompatible layer (4711 at the bottom of Figure 90) (apparent from Figure 90y above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton3.
Regarding claim 4, Shelton3 discloses that the transverse axis (shown in Figure 90y above) defines a first angle with the first biocompatible layer (4711 at the bottom of Figure 90) (apparent from Figure 90y above), and that the transverse axis (shown in Figure 90y above) defines a second angle with the second biocompatible layer (4711 at the top of Figure 90) (apparent from Figure 90y above).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected the first angle and the second angle from a range of 80° to 100°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the resting height of the compressible adjunct. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0266, 0267, 0269, 0290, and 0387 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Shelton3 discloses all the limitations of the claim as stated above but does not expressly disclose: a density of the first biocompatible layer is greater than a density of the second biocompatible layer.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have made the density of the first biocompatible layer (4711 at the bottom of Figure 90) greater than the density of the second biocompatible layer (4711 at the top of Figure 90) because Applicant has not disclosed that making the density of the first biocompatible layer greater than the density of the second biocompatible layer provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well if the first biocompatible layer and the second biocompatible layer had the same density because both options perform the same functions of compensating for variations in tissue properties and preventing/limiting over-compression of stapled tissue while facilitating adequate tissue compression within and between staples.
Therefore, it would have been an obvious matter of design choice to modify Shelton3 to obtain the invention as specified in claim 13.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton3 in view of Stopek et al. (US 2014/0158742), hereinafter Stopek.
Regarding claim 8, Shelton3 discloses all the limitations of the claim as stated above except: at least one of the first biocompatible layer and the second biocompatible layer comprises a woven matrix.
Stopek teaches that it was known to provide at least one of a first biocompatible layer (360 in Figure 3C) and a second biocompatible layer (370 in Figure 3C) with a woven matrix (Paragraphs 0033-0035, 0042, and 0048), in order to reduce bleeding, assist in sealing a wound, allow tissue ingrowth (Paragraph 0020), and/or to provide additional support to a compressible adjunct and assist in preventing tears during stapling (Paragraph 0021).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shelton3 to incorporate the teachings of Stopek by providing at least one of the first biocompatible layer (4711 at the bottom of Figure 90) and the second biocompatible layer (4711 at the top of Figure 90) of Shelton3 with a woven matrix, because doing so would reduce bleeding, assist in sealing a wound, allow tissue ingrowth, and/or provide additional support to the compressible adjunct and assist in preventing tears during stapling.
Regarding claim 9, Shelton3 discloses all the limitations of the claim as stated above except: at least one of the first biocompatible layer and the second biocompatible layer comprises a knitted matrix.
Stopek teaches that it was known to provide at least one of a first biocompatible layer (360 in Figure 3C) and a second biocompatible layer (370 in Figure 3C) with a knitted matrix (Paragraphs 0033-0035, 0048, 0085, and 0091), in order to reduce bleeding, assist in sealing a wound, allow tissue ingrowth (Paragraph 0020), and/or to provide additional support to a compressible adjunct and assist in preventing tears during stapling (Paragraph 0021).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shelton3 to incorporate the teachings of Stopek by providing at least one of the first biocompatible layer (4711 at the bottom of Figure 90) and the second biocompatible layer (4711 at the top of Figure 90) of Shelton3 with a knitted matrix, because doing so would reduce bleeding, assist in sealing a wound, allow tissue ingrowth, and/or provide additional support to the compressible adjunct and assist in preventing tears during stapling.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton3 in view of Barton et al. (US 2013/0256376), hereinafter Barton.
Regarding claims 14-16, Shelton3 discloses that the compressible adjunct (4710) further comprises a body portion (4712 in Figure 90).
However, Shelton3 does not disclose: the compressible adjunct further comprises: an outer edge at least partially surrounding the body portion, wherein the body portion comprises a greater thickness than the outer edge, wherein the outer edge is tapered, and wherein the outer edge comprises: a first outer edge portion extending from the first biocompatible layer; and a second outer edge portion extending from the second biocompatible layer, wherein the first outer edge portion and the second outer edge portion are united into a continuous side portion configured to join the first biocompatible layer and the second biocompatible layer.
Barton teaches that it was known to provide a compressible adjunct (22720 in Figure 136) with an outer edge (shown circled in an annotated version of Figure 136 of Barton, hereinafter Figure 136x, below) at least partially surrounding a body portion (shown circled in Figure 136x below) (apparent from Figure 136x below), wherein the body portion comprises a greater thickness than the outer edge (apparent from Figure 136x below), wherein the outer edge (shown circled in Figure 136x below) is tapered (apparent from Figure 136x below), and wherein the outer edge (shown circled in Figure 136x above) comprises:
a first outer edge portion (shown circled in Figure 136x below) extending from a first biocompatible layer (the horizontal portion of 22727 shown circled in Figure 136x below) (apparent from Figure 136x below); and
a second outer edge portion (shown circled in Figure 136x below) extending from a second biocompatible layer (the horizontal portion of 22726 shown circled in Figure 136x below) (apparent from Figure 136x below), wherein the first outer edge portion (shown circled in Figure 136x below) and the second outer edge portion (shown circled in Figure 136x below) are united into a continuous side portion configured to join the first biocompatible layer and the second biocompatible layer (apparent from Figure 136x below, Paragraph 0461).

    PNG
    media_image3.png
    295
    1236
    media_image3.png
    Greyscale

Figure 136x: an annotated version of Figure 136 of Barton
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shelton3 to incorporate the teachings of Barton so that the compressible adjunct (4710 of Shelton3) further comprises: an outer edge at least partially surrounding the body portion (4712 of Shelton3), wherein the body portion comprises a greater thickness than the outer edge, wherein the outer edge is tapered, and wherein the outer edge comprises: a first outer edge portion extending from the first biocompatible layer (4711 at the bottom of Figure 90 of Shelton3); and a second outer edge portion extending from the second biocompatible layer (4711 at the top of Figure 90 of Shelton3), wherein the first outer edge portion and the second outer edge portion are united into a continuous side portion configured to join the first biocompatible layer and the second biocompatible layer, because doing so would achieve the predictable results of better protecting the body portion (4712 of Shelton3) from damage and contamination and better containing the body portion (4712 of Shelton3) between the first and second biocompatible layers (4711 at the bottom and top of Figure 90 of Shelton3) and the outer edges. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton3 in view of Carroll et al. (US 5,397,324), hereinafter Carroll.
Regarding claims 17 and 18, Shelton3 discloses all the limitations of the claim as stated above except: a knife slot configured to receive a knife for cutting tissue captured by the surgical instrument, wherein the knife slot defines two sides, and wherein the knife passes between the two sides; and a tether extending between the two sides, wherein the knife is configured to cut the tether to separate the two sides.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the compressible adjunct (4710) of Shelton3 so that it comprises: a knife slot configured to receive a knife (4283 in Figure 82 of Shelton3) for cutting tissue captured by the surgical instrument, wherein the knife slot defines two sides, and wherein the knife passes between the two sides; and a tether extending between the two sides, wherein the knife is configured to cut the tether to separate the two sides, as taught by Carroll, because doing so would reduce material resistance to the knife as the knife advances axially and promote passage of the knife through the compressible adjunct.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton3 in view of Rollero et al. (US 6,506,197), hereinafter Rollero.
Regarding claim 5, Shelton3 discloses all the limitations of the claim as stated above except: the first end portion is woven into the first biocompatible layer.
Rollero teaches that it was known to that it was known to weave a first end portion (bottom end of 150 in Figure 12) of a supporting pillar (150 in Figure 12) into a first layer (160 in Figure 12, analogous to the first biocompatible layer 4711 of Shelton) in order to securely attach the first end portion (bottom end of 150 in Figure 12) to the first layer (160) (apparent from Figure 12, Col. 9 lines 57-64, Col. 8 lines 32-39).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shelton3 to incorporate the teachings of Rollero by weaving the first end portion (shown circled in Figure 90y above) into the first biocompatible layer (4711 at the bottom of Figure 90 of  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton3 in view of the embodiment of Shelton, IV et al. (US 2013/0256374) shown in Figures 15 and 16, hereinafter Shelton4.
Regarding claim 6, Shelton3 discloses all the limitations of the claim as stated above except: the first end portion is welded to the first biocompatible layer.
Shelton4 teaches that it was known to weld a first end portion (bottom end of 942 in Figure 15) of a supporting pillar (942 in Figure 15) to a first support member (960 in Figure 16, analogous to the first biocompatible layer 4711 of Shelton) in order to securely attach the first end portion (bottom end of 942 in Figure 15) to the first support member (960) (Paragraph 0677 lines 11-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shelton3 to incorporate the teachings of Shelton4 by welding the first end portion (shown circled in Figure 90y above) to the first biocompatible layer (4711 at the bottom of Figure 90 of Shelton), because doing so would achieve the predictable result of more secure attachment of the first end portion to the first biocompatible layer. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton3 in view of Schmid et al. (US 2013/0146643), hereinafter Schmid.
Regarding claims 11 and 12, Shelton3 discloses all the limitations of the claim as stated above except: the second biocompatible layer comprises an outer surface configured to grip tissue; the outer surface comprises a plurality of gripping features, and each of the gripping features defines an acute angle with the outer surface.
Schmid teaches that it was known to provide a biocompatible layer (22320b in Figure 250) with an outer surface (bottom surface of 22320b in Figure 250) configured to grip tissue (T in Figure 250), 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the second biocompatible layer (4711 at the top of Figure 90) of Shelton3 with an outer surface configured to grip tissue, the outer surface comprising a plurality of gripping features, each of the gripping features defining an acute angle with the outer surface, as taught by Schmid, because doing so would grip the tissue and prevent the tissue from slipping relative to the second biocompatible layer.

Response to Arguments
Applicant's arguments with respect to the prior art rejections based on Shelton2 and Shelton3 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“The Office Action presents an annotated version of FIG. 492 of Shelton '374, reproduced below as FIG. 492X. At no point does annotated FIG. 492X shown a first supporting pillar crossing the second supporting pillar as required by Independent Claim 21. For at least these reasons, Independent Claim 21 is patentable over the cited reference. The discussion provided above applies with the same or similar force to Independent Claim 22.”,

the examiner asserts that it is apparent from Figure 492x above that the “first supporting pillar” shown circled in Figure 492x above crosses the “second supporting pillar” shown circled in Figure 492x above at least at the “point of intersection” shown in Figure 492x above.

In response to Applicant’s argument that:
“Claims 7, 21, and 22 stand rejected under 35 U.S.C. § 102 as being anticipated by Shelton '374. The Office Action presents an annotated version of FIG. 90 of Shelton '374, reproduced below as FIG. 90Y. At no point do the rectangular supporting pillars annotated by the Office in FIG. 90Y cross one another as required by Independent Claims 7, 21, and 22. For at least these reasons, Independent Claims 7, 21, and 22 are patentable over the cited reference. Withdrawal of the 35 U.S.C. § 102 rejections is earnestly solicited.”,



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731